DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 16, line 18.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yusa (US 2018/0117823 A1), in view of Nobuta (US 2018/0022003 A1).
wherein the molten resin is compressed to raise the pressure), a starvation section in which a pressure of the resin is to be lowered (starvation zone 23; paragraph 0032), and a second compression section in which the resin is to be compressed (recompression zone 24; paragraph 0054) are provided in a heating cylinder (plasticizing cylinder 210; paragraph 0029, band heater…is arranged on an outer wall surface) from a rear side to a front side (as shown in Figures 2-3) thereof due to a shape of the screw, and in which a gas is to be introduced into the starvation section (paragraphs 0031-0033), the screw comprising at a portion corresponding to the first compression section of the screw: 
a barrier flight including a main flight (inclined portion of 20A in Figure 2); and 
a dam flight having a predetermined-width ring shape formed in front of the barrier flight (large diameter portion 20A adjacent to reference 26 in Figure 2).
Yusa teaches all the elements of claim 1 as discussed above but does not teach the barrier flight includes a sub-flight having a lead angle larger than that of the main flight.
Nobuta teaches a screw (10 in Figures 1-4) for an injection molding machine (1), comprising: a portion corresponding to a first compression section (24), a starvation section in which a pressure of the resin is reduced (25; paragraph 0054), and a second compression section (26).  The first compression section comprises a barrier flight including a combination of a main flight and a sub-flight (36, 37 in Figures 4A-4B); and a dam flight having a ring shape formed in front of the barrier flight (constricting section 35 in Figure 3; paragraphs 0069-0070, is provided at the boundary of the two-stage screw…is formed in a ring-like shape).  sub-flight has a barrier flight shape in which the lead angle thereof is set larger than…the main flight).  As both Yusa and Nobuta relate to screws for injection molding machines, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yusa to incorporate the teachings of Nobuta and provided the barrier flight of the screw with a sub-flight having a larger lead angle than the main flight, as disclosed in Nobuta for the purpose of applying higher compressive forces higher (paragraphs 0053-0060) as this is combining prior art elements according to known methods to yield predictable results (of providing a higher compressive force prior to the starvation section).
Regarding claim 2, Yusa, as modified by Nobuta, further teaches the screw is provided with a predetermined seal structure to prevent backflow of the resin between the dam flight and the starvation section (ring shape 26; paragraph 0039 of Yusa, is provided at the boundary with respect to the starvation zone).
Regarding claim 5, Yusa, as modified by Nobuta, further teaches an injection molding machine (1000 in Figures 2 of Yusa) comprising the screw, wherein the heating cylinder is provided with an introduction port which introduces gas at a predetermined position corresponding to the starvation section (202 in Figure; paragraph 0025 of Yusa, which is provided to introduce…into the starvation zone).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yusa, in view of Nobuta, as applied to claim s above, and further in view of Uesono (JP2015168079A; translation as provided).
20Regarding claim 3, Yusa, as modified by Nobuta, teaches all the elements of claim 2 as discussed above and further teaches the seal structure comprising: a seal configured to liquid-tightly separate the first compression section from the starvation section (ring 26 in Figure 2; paragraphs 0039, 0045, 0063 of Yusa, it is possible to reduce the supply amount of the resin fed to the downstream; the outer diameter of the ring…serves as the flow resistance).  Yusa/Nobuta does not teach 25a communication passage configured to communicate the first compression section and the starvation section; and a valve mechanism configured to close the communication passage and cause a molten resin to flow into the starvation section when the molten resin in the first compression section exceeds a predetermined pressure.
In the same field of screws for injection molding machines, Uesono teaches a screw (3 in Figures 1-2) for an injection molding machine (1), comprising: a first barrel portion (8) and a second barrel portion (9) partitioned by a seal structure (7 in Figure 1c).  The seal structure comprises a seal (5) and a passage therein joining the first and second barrel portions (10).  Furthermore, a valve mechanism (11) is configured to close the passage when resin is the first barrel portion exceeds a pressure (paragraph 0016, when the molten resin in the first area reaches a predetermined pressure…a resin path is opened…resin will flow into the second area).   It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have isolated resin between the first compression section and the starvation section in the manner taught by Uesono since Uesono provides a suitable means for KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 4, Yusa, as modified by Nobuta and Uesono, teaches all the elements of claim 2 as discussed above and further teaches in an alternate embodiment (Figure 1a; paragraph 0017 of Uesono) a seal structure (27) comprising: a diameter-reduced portion (tapered portion 31) in which a diameter of the screw is reduced: and a seal ring (29) which is fitted to the diameter-reduced portion with a predetermined gap therebetween and which is liquid-tightly slid with respect to a bore of the heating cylinder (paragraph 0017, is fitted with a gap is expanded in diameter on the upstream side), wherein a tapered surface is formed on the diameter-reduced portion to block communication between a first and second section (areas 9, 30) the first compression section and the starvation section when the seal ring is seated (paragraph 0017, when the end of the seal ring is seated on the taped surface, communication is cut off and the flow of the molten resin is hindered).  Similar to above, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have isolated resin between the first compression section and the starvation section in the manner taught by Uesono since Uesono provides a suitable means for achieving the desired goal.  This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shelby (US 2009/0315219 A1) discloses optimizing the lead angle of a screw in a compression zone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        2/02/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715